DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious a transfer belt for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“… a storage element storing therein information on the transfer belt; an electrical contact surface electrically connected to the storage element; a pressing member pressing the electrical contact surface in a pressing direction; and a holder positioned at the belt frame, the holder holding the electrical contact surface, the holder being movable relative to the belt frame in a direction crossing the pressing direction,” [emphasis added]. Claims 2-22 are considered allowable by virtue of their dependence on claim 1.
The prior art teaches many cartridges with storage elements and electrical contacts for transmitting information on the cartridge. However when it comes to transfer belt frames, the prior art fails to teach or suggest the claimed configuration of storage element, pressing contact, with electrical connection and movable holder.

Nakamura et al. US 2017/0269515 teaches a transfer belt detector but fails to teach the storage element and electrical contact and holder being movable in a direction crossing the pressing direction.
Matsui et al. US 6,324,355 B1 teaches a photosensor for detecting the position of the transfer belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852